Name: Commission Regulation (EEC) No 2389/81 of 14 August 1981 on the sale at a price fixed at a standard rate in advance of boned beef held by the French and Irish intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 81 Official Journal of the European Communities No L 234/ 13 COMMISSION REGULATION (EEC) No 2389/81 of 14 August 1981 on the sale at a price fixed at a standard rate in advance of boned beef held by the French and Irish intervention agencies and intended for export Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 1 . (a) Approximately 5 000 tonnes of boned beef held by the French intervention agency shall be sold for export . This meat shall have been placed in storage before 1 March 1981 . (b) Approximately 5 000 tonnes of boned beef held by the Irish intervention agency shall be sold for export . This meat shall have been placed in storage before 1 December 1981 . The sale shall take place in accordance with the provisions of Regulation (EEC) No 985/81 . 2 . The qualities and the selling price of the products are given in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 1 ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the French and Irish intervention agencies hold substantial stocks of boned intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain non-member countries for the products in question ; Whereas it is appropriate therefore to offer this meat for sale at a price fixed at a standard rate in advance in accordance with Commission Regulation (EEC) No 985/81 0 ; Whereas Council Regulation (EEC) No 1055/77 (3) provides that, in the case of products held by an inter ­ vention agency and stored outside the territory of the Member State within whose jurisdiction that agency falls , a selling price different from that for products stored on that territory may be fixed ; whereas Commission Regulation (EEC) No 1 805/77 (4) laid down the method of calculating the selling price for those products ; whereas, in order to avoid any confu ­ sion, it should be made clear that the prices fixed by this Regulation do not apply as they stand to those products ; Whereas it is necessary to provide for the lodging of a security sufficiently high to guarantee the export of this beef ; Whereas Commission Regulation (EEC) No 1687/81 (5) should be repealed ; Article 2 The security provided for in Article 3 of Regulation (EEC) No 985/81 is hereby fixed at 160 ECU per 100 kilograms . Article 3 Regulation (EEC) No 1687/81 is hereby repealed . Article 4 This Regulation shall enter into force on 24 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 99, 10 . 4. 1981 , p . 38 . (3) OJ No L 128, 24. 5 . 1977, p . 1 . (4) OJ No L 198, 5 . 8 . 1977, p . 19. (5 ) OJ No L 169 , 26 . 6 . 1981 , p . 19 . No L 234/ 14 Official Journal of the European Communities 20 . 8 . 81 ANNEXE  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ALLEGATO  BIJLAGE  ANNEX  BILAG Prix de vente exprimÃ ©s en Ecus par tonne (')  Verkaufspreise, ausgedrÃ ¼ckt in ECU/Ton ­ ne (')  Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã ­ ENM/ Ã ¬Ã ½Ã ¬ 1 000 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (")  Prezzi di vendita espressi in ECU per tonnellata (')  Verkoopprijzen , uitgedrukt in ECU per ton (')  Selling prices, expressed in ECU per tonne (')  Salgspriser i ECU/ton (') 2 . IRELAND Fillets 7 660 Striploin 4 345 Inside 3 200 Outside 2 950 Knuckle 3 220 Rump 3 300 Cube roll 3 810 Forequarter 1 700 Plate and flank 1 010 Brisket 1 200 Shin and shank 1 200 1 . FRANCE Filet 7 560 Faux filet 4 345 Tende de tranche 3 400 Gite a la noix 3 150 Tranche grasse 3 420 Rumpsteak 3 300 EntrecÃ ´te 3 610 Bavette de flanchet 3 200 Boule de gite 3 100 Boule de « macreuse » 3 100 Caisse « A » (collier, basses cotes, Ã ©paule) 2 750 Caisse « B » (caparaÃ §on avec flanchet) 1 010 Jarret avant 1 200 Jarret arriÃ ¨re 1 200 (') Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Ã Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã ½Ã ¿Ã ¿Ã¡ ¿ ¡Ã ½Ã Ã ±Ã ¹ Ã Ã ­ Ã ºÃ ±Ã ¸Ã ±Ã Ã  Ã ²Ã ¬Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã¡ ¿ ¡ Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬ ­ Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã¡ ¿ ¡ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã¡ ¿ ¡ (Ã Ã Ã .) Ã ¬Ã Ã ¹Ã ¸ . 2 1 73/79 . (') Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79. (') Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regu ­ lation (EEC) No 2173/79 . (') Disse , priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF nr. 2173/79 .